Citation Nr: 1139897	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-11 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a latex allergy.

2.  Entitlement to service connection for a chronic skin condition, to include residuals of acne and contact dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to January 1996.

This matter is before the Board of Veterans' Appeals (Board) from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for unspecified skin problems due to latex allergy.

The Board has recharacterized the claim as two separate issues to better reflect the medical evidence and the Veteran's allegations.  

In October 2009, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claims folder. 

In February 2010, the Veteran again submitted additional evidence along with a waiver of initial RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that she began experiencing a latex allergy during service while working as a dental assistant.  She states that the job required her to wear latex gloves and face masks; that she developed outbreaks on her face and hands; and that scars on her hands and face are the result of constant exposure to latex.  The Veteran further contends that she started having these symptoms again approximately one year after discharge when she resumed working as a dental assistant.  She claims that her skin condition was misdiagnosed as acne during service.  

The DD Form 214 confirms that the Veteran's primary specialty was dental specialist.

A September 1992 enlistment examination report contains a normal clinician evaluation of the skin except for an abrasion on the right knee.  The Veteran denied a history of skin diseases.

The earliest reference to any skin problem noted in the Veteran's service treatment records (STRs) is dated August 1993.  A gynecologist noted that the Veteran was taking Tetracycline for acne.  

In October 1993, the Veteran reported a history of acne.  Previous treatment included Retin-A and topical ointments.  There were open and closed comedones on the Veteran's cheeks and forehead.  They were also scattered across her upper back and shoulders.  The diagnosis was moderate acne.  The clinician prescribed Tetracycline and benzoyl peroxide cleansing liquid.

In November 1993, the Veteran stated that she had been taking Tetracycline and benzoyl peroxide "off and on since high school."  She was discouraged with the increased comedone numbers.  There were acne lesions across the Veteran's face.  The diagnosis was severe acne, poorly controlled by medication.  The clinician noted the limited treatment options and refilled both medications in an effort to "try again."

In February 1994, the Veteran reported a three-year history of acne that had been treated with various medications.  There were mild to moderate concentrated small cysts on the Veteran's face, as well as open comedones on her face and upper back.  The diagnosis was mild to moderate acne.  The clinician prescribed Retin-A, Cleocin, Tetracycline, and Dove soap.

A subsequent undated STR notes that the Veteran reported a two-year history of acne that had not cleared with medication.  There were numerous pustules and papules with scarring across the Veteran's entire face.  The diagnosis was acne.

In March 1995, it was noted that the Veteran's acne was improving.  Scars from healed acne lesions were noted, but there were no new eruptions or papules.

The Veteran's Tetracycline prescription was renewed in April 1995, at which time she noted that it was working well.

In January 1996, the Veteran was diagnosed with "acne with cysts - x3 - 4 years."

The Veteran's skin problems have been treated by various private providers.  The first post-service treatment record is dated July 1998.  The Veteran reported a five-year history of acne on her face and back.  The diagnosis was acne vulgaris.  She continued to receive periodic treatment for acne vulgaris on her face until March 1999.

In September 2000, the doctor noted dark spots under the Veteran's right eye.
 
In December 2006, acne was noted under the Veteran's eye and the sides of her nose.  There were dry, bumpy, rough patches on her cheeks that itched.  The diagnoses included seborrheic dermatitis, acne vulgaris, and periorbital hypermelanosis.

The Veteran's dermatologist first suspected latex allergy in January 2007.  Erythema on both cheeks was noted.  A patch test was applied, and the Veteran was given a note for work that read:  "Patient should be allowed to not wear mask due to irritation of skin."  The first patch test reading was negative, and the doctor noted that there was no latex allergy.  However, the second reading was apparently positive, as there is a notation of "latex allergy."

A January 2007 treatment record from an allergist contains the following notation:  "Contact dermatitis to surgical mask.  Should not use one until find one that does not react.  Latex hypersensitive."

In February 2007, the allergist noted that the Veteran worked as a dental assistant in oral surgery and was breaking out on her hands.  The condition improved when she changed latex gloves.  The masks were also causing break outs, as well as some soaps.  She had used powdered latex gloves until approximately two years earlier.  Upon physical examination, dry cheeks and puffy eyes were noted.  The assessment was contact dermatitis and latex hypersensitivity.  The allergist recommended that she try different masks, stay on antihistamines, and get a latex blood test.  He suggested she get patch tested by a dermatologist, "as they do the contact dermatitis patch testing."

An April 2008 VA treatment record notes the presence of facial dryness.

In her October 2008 notice of disagreement, the Veteran stated that prior to joining the Army "I did not have abnormal skin problems.  I did occasional[ly] get a pimple, but nothing like it had evolved to once I was in the military."  She stated that she "constantly wore masks and latex gloves" during her three years as a dental assistant in the Army.  From 1997 to 2007, she worked as an oral surgery assistant.  She now works in medical records, and claims that her skin condition has improved.
 
An August 2009 correspondence from Dr. PJ contains the following notation:  "Due to proven latex allergy - recommend latex free gloves, as well as hypoallergenic mask for work."  

No VA examination has been conducted which specifically addresses the Veteran's latex allergy and skin condition.  It is unclear whether the source of the Veteran's latex allergy is the gloves and mask she wore while working as a dental assistant during service as opposed to the gloves and mask she wore while working in a similar capacity as a civilian dental assistant.  It is also unclear whether the Veteran's current skin condition is the same condition for which she was treated during service.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Examination is required on remand, and a medical opinion is needed regarding any relationship between service and the currently diagnosed latex allergy.  An opinion is also needed as to whether any current skin condition clearly and unmistakably existed prior to service and, if so, whether there is clear and unmistakable evidence that such did not undergo an increase in severity during service.

Finally, it appears that during the October 2009 hearing the Veteran submitted a lay statement from a nurse that had worked with her during service.  However, no such letter is in the claims file.  This letter should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA skin examination.  The claims file, including a copy of this remand, must be made available and reviewed by the examiner.  The examiner should identify all current skin disorders.  All indicated studies should be performed.  The examiner should address the following questions:

(a) Is it at least as likely as not (a 50/50 probability or greater) that the Veteran's latex allergy is related to military service?

(b) For any skin condition diagnosed on examination, the examiner should opine as to whether the Veteran had a chronic skin condition that existed prior to her active duty, and, if so, whether such pre-existing disability was aggravated (worsened beyond its natural progression) by that particular period of active service.  

(c) If the Veteran is found to have a skin condition that did not pre-exist her active duty, the examiner should opine as to whether such disability at least as likely as not, i.e., a 50 percent probability or greater, was caused or permanently and chronically aggravated by military service?  Aggravation means worsened beyond the natural progression of the disease.

All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. Then, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
N. RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


